CONCURRING STATEMENT BY
KLEIN, J.:
¶ 1 I agree that even if PNC Bank were a reasonable statement of the law of this Commonwealth, we would not apply it retroactively. I have no problem in saying that all common law marriages effectively entered into prior to the date of PNC Bank are valid. However, I withhold any comment on the holding of PNC Bank until the matter is squarely before us.
¶ 2 I do not believe that we would necessarily follow the analysis of the Commonwealth Court and therefore hesitate to approach this issue in this case, even in dicta. I note that there was little incentive for the “losing” party in PNC Bank to take an appeal from the Commonwealth Court’s statement supposedly abolishing common law marriage since the ruling only applied to future common law marriages. The common law marriage in PNC Bank was upheld and the workers’ compensation benefits were awarded to the common law spouse. Thus, there was no real issue to appeal to the Pennsylvania Supreme Court.
¶ 3 I recognize the trouble that conflict-' ing decisions of the Commonwealth Court and Superior Court present to trial judges and trial lawyers. However, because it appears to me that there is such a strong argument that a long-standing principle such as common law marriage should not be overturned by an intermediate appellate court, I am very reluctant to accord PNC Bank any credence until the issue is argued before our Court in a manner that will permit an appeal to the Supreme Court.